UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2073


ANTOINE WRIGHT,

                                            Plaintiff - Appellant,

          versus


CHARLES E. MOORE, Sheriff; PAUL ANDERSON, Head
Doctor; MS. HASHANN, Nurse; MS. NEALY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-324)


Submitted:   February 24, 2006              Decided:   May 23, 2006


Before LUTTIG1 and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Antoine Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     1
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Antoine     Wright   appeals    the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) action pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2000) for failure to state a claim.              Wright

alleged that defendants, the Sheriff of the Newport News City Jail

and members of the medical staff at the jail, violated his Eighth

Amendment rights through deliberate indifference to his serious

medical needs.      We vacate the decision of the district court and

remand for further proceedings.2

          A   pro    se   litigant’s   pleadings   should    be   construed

liberally to avoid inequity.     Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978).      However, the district court “shall dismiss the

case at any time if the court determines that the action . . .

fails to state a claim on which relief can be granted.”           28 U.S.C.

§ 1915(e)(2)(B)(ii).      We review de novo dismissals for failure to

state a claim under § 1915(e)(2)(B)(ii), to determine whether

dismissal would be appropriate under Fed. R. Civ. P. 12(b)(6). See

De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).                “[A]

district court may dismiss a complaint for failure to state a claim

only if it appears beyond doubt that the plaintiff can prove no set

of facts that would entitle him to relief.”           Lambeth v. Bd. of

Comm’rs, 407 F.3d 266, 268 (4th Cir. 2005).        In evaluating such a


     2
      No part of this opinion should be read as an indication of
our assessment of the merits of Wright’s claims, as we conclude
only that they were prematurely dismissed.

                                  - 2 -
dismissal, we accept as true the facts alleged in the complaint,

viewing those allegations in the light most favorable to the

plaintiff, and decide whether the pleadings allege facts that, if

proved to be true, would entitle the plaintiff to relief.    Id.

           A prison official unnecessarily and wantonly inflicts

pain proscribed by the Eighth Amendment by acting with deliberate

indifference to a prisoner’s serious medical needs.      Estelle v.

Gamble, 429 U.S. 97, 104 (1976).   In order to support such a claim,

a prisoner “must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.” Id. at

106.   We conclude that Wright sufficiently stated such a claim of

deliberate indifference to his medical need regarding his cancer

treatment.   We therefore vacate the district court’s order and

remand for further proceedings.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               VACATED AND REMANDED




                               - 3 -